internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-111799-03 date date company state trust sub services sub property subs gp subs portfolio partnerships plr-111799-03 gp partnerships services lp employees partnership a b dear this letter responds to your letter dated date as well as subsequent correspondence requesting a ruling that a proposed change in company’s operating structure will not affect a previously issued private_letter_ruling that rental income received by company from certain properties both directly and through various partnerships was not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts company a closely_held_corporation was formed under the laws of state in a and elected to be an s_corporation effective b that same date trust company's sole shareholder elected to be treated as an electing_small_business_trust esbt company made qualified_subchapter_s_subsidiary qsub elections for sub services sub property subs and gp subs the qsubs also effective b through its qsubs or their interests in partnerships company owns and leases commercial real_estate properties company manages and maintains these properties through services lp of which services sub is the sole general_partner in plr date the internal_revenue_service ruled that company’s rental income from certain properties received directly and through various partnerships both before and after a proposed restructuring was not passive_investment_income under sec_1362 plr-111799-03 company and employees partnership plan to convert services lp from a limited_partnership into a general_partnership and to change the manner in which future portfolio partnerships are structured employees partnership intends to become a limited_liability_company employees llc as proposed services sub and employees partnership will become co-equal general partners in services gp services lp as converted with employees llc acting as the managing partner however services gp will be governed by a board_of managers board with services sub appointing two out of a total of five board members and having veto power over certain actions relating to services gp all other operations will remain unchanged services gp will continue to perform the property related_services the qsubs and portfolio partnerships will continue to own real_estate generating rental income company as the sole stockholder of the qsubs will continue to receive rental income from the portfolio of properties in addition company through the qsubs and other interests in the gp partnerships and portfolio partnerships will continue to receive its distributive shares of the rental income earned by the portfolio partnerships following the restructuring services gp plans to establish new partnerships new portfolio partnerships to acquire and develop a portfolio of real_estate similar to the current portfolio partnerships when services gp establishes a new portfolio partnership it will hold its interest in the new portfolio partnership through a general_partnership new gp partnership by way of an intervening wholly-owned limited_liability_company services gp will be the managing general_partner in the new gp partnership an indirect subsidary of company new gp sub assuming that sub invests in the new portfolio partnership as a limited_partner will be a co-general partner in the new gp partnership as with services gp the new gp partnership will be governed by a board_of managers services gp will be entitled to appoint three of the five members of this board and the new gp sub will be entitled to appoint the remaining two members the new gp sub will have no veto rights over decisions of this board and none of the veto powers that services sub has with respect to services gp will relate to actions relating to the new portfolio partnerships of the new gp partnerships services gp will provide the property related_services to the new portfolio partnerships law except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that plr-111799-03 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts and representations submitted we conclude that the proposed changes in company’s operating structure will not change the service’s conclusions in plr as long as company continues to meet the standards of sec_1_1362-2 except for this specific ruling we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely yours mary beth collins senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
